DETAILED ACTION
This is in responsive to the Notice of allowance mailed 08/30/2021 and all elements of that notice of allowance are maintained except for the examiners amendment which has been replaced with the amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Anderson on 08/23/2021.
The application has been amended as follows: 
IN THE SPECIFICATION: The specification filed 11/14/2018 has been amended as follows: 
	On page 21, ln. 11, inserted -- , -- after “below the tissue layer”.
On page 21, ln. 11, inserted -- 106 -- after “thrombus”.
	On page 25, ln. 21, inserted -- , -- after “below the tissue layer 3”.
On page 25, ln. 21, inserted -- 106 -- after “thrombus”.
IN THE CLAIMS: The claims filed 06/17/2021 has been amended as follows (note that any unlisted claims remain as filed on 06/17/2021):
	In claim 1, ln. 17 inserted -- fixedly -- after “and a distal end which is”.
	Cancelled claim 8.
	In claim 19, ln. 1 deleted “the” and inserted -- each of the collapsible tubes has a -- after “claim 1 wherein”.
	In claim 19, ln. 1-2 deleted “of the collapsible tubes” and inserted -- that -- after “wall thickness”.

Cancelled claims 36-56.
Allowable Subject Matter
Claims 1-6 and 9-26 are allowed. See reasons for allowance in notice of allowance mailed 08/30/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771